                                          Case 3:18-cv-03748-JCS Document 375 Filed 05/04/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TATYANA EVGENIEVNA                                 Case No. 18-cv-03748-JCS
                                         DREVALEVA,
                                   8
                                                        Plaintiff,
                                   9                                                        NOTICE REGARDING SUMMARY
                                                 v.                                         JUDGEMENT MOTIONS
                                  10
                                         U.S. DEPARTMENT OF VETERANS
                                  11     AFFAIRS, et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13     TATYANA EVGENIEVNA
                                         DREVALEVA,                                        Related Case No. 21-cv-0500 JCS
                                  14

                                  15                    Plaintiff,
                                  16             v.
                                  17     JOSEPH GLAZER, et al.,
                                  18                    Defendants.
                                  19     TATYANA EVGENIEVNA                                Related Case No. 21-cv-0684 JCS
                                         DREVALEVA,
                                  20
                                                        Plaintiff,
                                  21
                                                 v.
                                  22
                                         DENNIS HAYO, et al.,
                                  23
                                                        Defendants.
                                  24

                                  25          Defendant(s) in this case may file a motion for summary judgment under Rule 56 of the
                                  26   Federal Rules of Civil Procedure. This notice is written to explain to the pro se plaintiff how the
                                  27   summary judgment process works and the consequences if a summary judgment motion is granted
                                  28   in the defendant’s favor. See Rand v. Rowland, 113 F.3d 1520 (9th Cir. 1997).
                                           Case 3:18-cv-03748-JCS Document 375 Filed 05/04/21 Page 2 of 3




                                   1           A motion for summary judgment provides a procedure for terminating an action without

                                   2   trial if “there is no genuine issue as to any material fact and . . . the moving party is entitled to

                                   3   judgment as a matter of law.” Fed. R. Civ. P. 56(c). Material facts are those which may affect the

                                   4   outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute as to a

                                   5   material fact is genuine if there is sufficient evidence for a reasonable jury to return a verdict for

                                   6   the party opposing the motion for summary judgment. Id.

                                   7           The party filing the motion for summary judgment is called the “moving party.” The

                                   8   moving party bears the initial burden of identifying those portions of the pleadings, discovery and

                                   9   affidavits which demonstrate the absence of a genuine issue of material fact. Celotex Corp. v.

                                  10   Cattrett, 477 U.S. 317, 323 (1986). Where the moving party will have the burden of proof on an

                                  11   issue at trial, it must affirmatively demonstrate that no reasonable trier of fact could find other than

                                  12   for the moving party. But on an issue for which the opposing party will have the burden of proof
Northern District of California
 United States District Court




                                  13   at trial, the moving party need only point out that there is an absence of evidence to support the

                                  14   opposing party’s case. Id.

                                  15           Once the moving party meets its initial burden, the opposing party may not rest upon the

                                  16   allegations or denials of unverified pleadings, but must file an opposition setting forth specific

                                  17   facts showing that there is a genuine issue for trial. Fed. R. Civ. P. 56(e). The facts relied upon

                                  18   must be admissible under rules governing admission of evidence generally, and must be presented

                                  19   in items such as: (1) declarations based on personal knowledge, accompanied by sworn or certified

                                  20   copies of all documents referred to in the declaration1; id.; (2) discovery documents, such as

                                  21   answers to deposition questions, answers to interrogatories or answers to requests for admissions,

                                  22   that have been properly authenticated by a declaration by someone with personal knowledge of the

                                  23   documents’ accuracy, Fed. R. Civ. P. 56(c); (3) verified complaints that meet the requirements of

                                  24

                                  25   1
                                        A declaration is a statement of facts which are personally known to the person making the
                                  26   declaration. The facts in a declaration must be admissible in evidence, i.e., evidentiary facts and
                                       not conclusions or argument. The declaration must show affirmatively that the person making the
                                  27   declaration is competent to testify to the matters stated therein and contain no inadmissible hearsay
                                       or opinions. A declaration must be made under penalty of perjury, i.e., it must be signed at the
                                  28   end after the statement “I declare under penalty of perjury that the foregoing is true and correct
                                       and that this declaration was executed on [date].”
                                                                                          2
                                          Case 3:18-cv-03748-JCS Document 375 Filed 05/04/21 Page 3 of 3




                                   1   Rule 56(e) (that is, complaints containing factual assertions that are within the pleader’s personal

                                   2   knowledge and are otherwise admissible evidence), see Schroeder v. McDonald, 55 F.3d 454,460

                                   3   (9th Cir. 1995); Keenan v. Hall, 83 F.3d 1083, 1090 n.1 (9th Cir. 1996)). The evidence presented

                                   4   on each claim must not only be admissible, but also must be sufficient for a jury to reasonably

                                   5   return a verdict for the opposing party. Anderson, 477 U.S. at 249. If the opposing party fails to

                                   6   contradict the moving party with declarations or other evidence, the moving party’s evidence may

                                   7   be taken as the truth.

                                   8          It is not the district court’s job to search the record for a genuine issue of triable fact.

                                   9   Keenan v. Allen, 91 F.3d 1275, 1279 (9th Cir. 1996). The opposing party has the burden of

                                  10   identifying with reasonable particularity the evidence that precludes summary judgment. Id. If

                                  11   the opposing party fails to do so, the district court may properly dismiss the claims. Id.

                                  12          If the moving party has met its burden of proof and the opposing party fails to set forth
Northern District of California
 United States District Court




                                  13   specific facts showing that there is a genuine issue for trial, then “the moving party is entitled to

                                  14   judgment as a matter of law.” Celotex Corp., 477 U.S. at 323. A successful motion for summary

                                  15   judgment terminates the action without trial, and will result in a final judgment on the merits.

                                  16          IT IS SO ORDERED.

                                  17   Dated: May 4, 2021

                                  18

                                  19
                                                                                              JOSEPH C. SPERO
                                  20                                                          United States Chief Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          3
